Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2022 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,6-9,11-13,16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20040150538) in view of Guttmann (20180364979).


As per claim 1, Kim (20040150538) teaches an encoding method (as encoder – para 0022), comprising: transforming a time-domain original test signal being an audio signal into a frequency domain (as DCT – discrete cosine transform – para 0017, and further, Kim teaches the use of these coding techniques on voice data – para 0051, examiner notes that the detailed example in Kim is toward video information, however, Kim emphasizes the use of these techniques for voice/audio data – para 0051); binarizing a coefficient of the frequency-domain original test signal (as binary coding – para 0010, 0051); performing an encoding layer feedforward using the binarized coefficient and a training model parameter derived through a training process (as, using the training coding signal – para 0017; and performing an entropy encoding based on a result of performing the encoding layer feedforward (as performing a entropy calculation to determine the error feedback – para 0046); reconstructing the coefficient of the frequency domain into a binary vector through a quantization and a dispersion process (as the type of compression can be vector – para 0052, and in detail quantization calculation – para 0028, and measuring the error based on dispersion/entropy – para 0046).  
	As per claim 1, Kim (20040150538) teaches a quantization/dispersion process as noted above, but does not explicitly teach the use of a hyperbolic tangent function during the process; however, Guttmann (20180364979) teaches as part of the layers of the neural network, nonlinear functions such as tanh (hyperbolic tangent), to be used as weighting (para 0179).  Therefore, it would have been obvious to one of ordinary skill in the art of neural networks to modify the function of Kim (20040150538) with hyperbolic tangent weighting, as taught by Guttmann (20180364979) because it would advantageously detect unique data changes by combining linear/nonlinear functions (Guttmann (20180364979), para 0138).      

As per claim 2, the combination of Kim (20040150538) in view of Guttmann (20180364979) teaches the encoding method of claim 1, wherein the training model parameter derived through the training process is derived by redefining an operation and a model parameter of an autoencoder using a binary neural network in a bitwise manner (Kim (20040150538), s binary in a neural network calculation and training the neural network – para 0051). 

As per claim 3, the combination of Kim (20040150538) in view of Guttmann (20180364979) teaches the encoding method of claim 1, wherein the training model parameter derived through the training process is derived based on a result of applying a bipolar binary input based on a weight of the model parameter to an XNOR operation (Kim (20040150538), as, weighting value – para 0064, with a bipolar format – para 0051, with logic tables similar to xnor, in the Huffman coding – para 0062). 

As per claim 6, the combination of Kim (20040150538) in view of Guttmann (20180364979) teaches the encoding method of claim 1, wherein the performing of the entropy encoding comprises performing the entropy encoding based on a probability distribution of a latent representation bitstream (Kim (20040150538), as entropy calculation – para 0046, in the coded data of low to high probabilities – para 0051). 

Claims 7-9 are decoding method claims that perform the encoding method steps above in claims 1-3, 5, 6, in reverse order; and therefore, these steps are taught by the Kim reference, as shown above; and therefore, claims 7-9 are similar in scope and content to the encoding method 
Claims 11-13, 15,16, are encoding device claims that perform the encoding method steps of claim 1-3,5,6 above and as such, are similar in scope and content to claims 1-3,5,6 above and therefore, claims 11-13,15,16 are rejected under similar rationale as presented against claims 1-3, 5,6 above.

Claims 17-19 are decoding device claims that perform the encoding device steps above in claims 11-13, 15, 16, in reverse order; and therefore, these steps are taught by the Kim reference, as shown above; and therefore, claims 17-19 are similar in scope and content to the encoding device claims above and as such, are rejected under similar rationale as presented against claims 11-13,15,16 above.


Claims 4,10,14,20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20040150538) in view of Guttmann (20180364979) in further view of Shan (20190251184).

As per claim 4, the combination of Kim (20040150538) in view of Guttmann (20180364979) teaches the encoding method of claim 2, but does not explicitly teach wherein the binary neural network is a neural network in which an activation function is changed from a hyperbolic function to a sign function such that an output of a hidden unit is a bipolar binary number; however, Shan (20190251184) teaches neural network (para 0020, 0024) using a function that’s similar to a sign function with a hyperbolic function (para 0041).   Therefore, it would have been obvious to one of ordinary skill in the art of coding to modify the neural Kim (20040150538) in view of Guttmann (20180364979), with a sign-to-hyperbolic function change, as taught by Shan (20190251184) because it would advantageously improve the convergence properties of the function (Shan (20190251184), para 0040).  

	Claim 10 is a decoding method claims that perform the encoding method steps above, in reverse order; in claim 4 above and as such, claim 10 is similar in scope and content to claim 4 above and therefore, claim 10 is rejected under similar rationale as presented against claim 4 above.     

	Claim 14 is an encoding device claim that performs the encoding method steps of claim 4 above and as such, is similar in scope and content to claim 4 above; therefore, claim 14 is rejected under similar rationale as presented against claim 4 above.

Claim 20 is a decoding device claims that perform the encoding device steps above in claim 14, in reverse order; and therefore, these steps are taught by the Kim in view of Shan reference, as shown above; and as such, claim 20 is similar in scope and content to the encoding device claim 14 above and therefore, claim 20 is rejected under similar rationale as presented against claim 14.
Response to Arguments

Applicant's arguments filed 12/23/2021 have been fully considered but are moot in view of the new grounds of rejection.  Examiner notes the use of the Guttmann (20180364979) reference to address the new claim limitations.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references were found to be pertinent to applicants claim scope:

Bradley (20110044494), see abstract, para 0006, 0049, 0111, 0198
Yadegar (20050131660), see abstract, para 0107, 0108, 1093
Rhoads (8355514), see detx(142), detx(234)
Bashyam (20080154928), see para 0005, 0158, 173
Rhoads, 6343138, similar to above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        02/03/2022